Citation Nr: 0522327	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1979 to July 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied service 
connection for cardiovascular disease, to include 
hypertension.  The veteran filed a Notice of Disagreement in 
January 2003, and the RO issued a Statement of the Case (SOC) 
later that month.  The veteran filed a Substantive Appeal in 
October 2003.

In April 2004, the veteran testified during a hearing before 
a Decision Review Officer at the RO; a transcript of the 
hearing is of record.  A Supplemental SOC (SSOC) was issued 
in June 2004.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
an October 2002 duty to assist letter from the RO to the 
veteran, it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should request 
specific authorization to enable it to obtain all outstanding 
medical records of Jack F. Scheuer, Jr., M.D. (from August 
2001 to the present time), and Peter J. Stahl (from June 2002 
to the present time).  

The Board also finds that specific other development of the 
claim is warranted.

A review of the service medical records discloses that blood 
pressure readings of 128/60, 142/88, 164/98, 150/82, 150/100, 
140/90, 132/80, 130/86, 126/70, 138/72, 136/86, 130/80, 
136/86, and 130/70 were recorded in June 1983.  A blood 
pressure reading of 134/86 was recorded in November 1985.  No 
report of separation examination is not of record.

Under the circumstances, the Board finds that the RO should 
contact the National Personnel Records Center (NPRC) and 
attempt to obtain copies the report medical history and 
report of examination at or around the time of the veteran's 
separation from service in July 1986.

The record also reflects that all outstanding VA medical 
records of treatment for cardiovascular disease, including 
hypertension, should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all follow-up 
treatment and evaluation of the veteran for cardiovascular 
disease, including hypertension, at the Columbia, South 
Carolina VA Medical Center (VAMC) from September 2002 to the 
present time should be obtained and associated with the 
claims file.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

Further, given the current record showing elevated blood 
pressure readings in service, and pertinent findings after 
discharge, the Board finds that a VA medical examination and 
nexus opinion would be helpful in resolving the claim on 
appeal.  See 38 U.S.C.A. § 5103A.  Post-service medical 
records document evaluation of the veteran by Dr. Scheuer for 
an enlarged heart in April 2000, and a May 2000 stress 
echocardiogram showed left ventricular hypertrophy.  In June 
2002, Dr. Stahl noted that the veteran gave an approximately 
12-year history of hypertension.  A July 2002 echocardiogram 
by B. Jones, M.D., found mild to moderate mitral 
insufficiency with dilatation of the left atrium in the 
setting of a redundant but not obviously prolapsing mitral 
valve.  On January 2003 VA general medical examination, the 
examiner diagnosed poorly-controlled hypertension, and noted 
the veteran's reported history of the onset of hypertension 
in service in 1982, but stated that the claims file had not 
been furnished for his review prior to the examination; no 
opinion as to etiology was provided.

Under the circumstances, the Board finds that, after 
associating with the claims file all additional records 
and/or responses received, the RO should arrange for the 
veteran to undergo a cardiovascular examination, by a 
physician, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See  38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the VA 
medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the NPRC and 
request a copies of the report of the 
veteran's service discharge examination 
and medical history.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the 
Columbia VAMC copies of all records of 
the veteran's evaluation and/or treatment 
for cardiovascular disease, including 
hypertension, from September 2002 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matter on appeal that are not 
currently of record.  The RO should 
specifically request authorization to 
enable it to obtain all of the veteran's 
outstanding records, from Jack F. 
Scheuer, Jr., M.D., Sentinel Health 
Partners, Internal Medicine Division, 
1344 Haile Street, Camden, South Carolina 
29020 (from August 2001 to the present 
time), and Peter J. Stahl, M.D., 
Springwood Lake Family Practice, 1721 
Horseshoe Drive, Columbia, South Carolina 
29223 (from June 2002 to the present 
time).
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo cardiovascular 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should reflect discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should clearly identify all 
present   cardiovascular disability/ies, 
to include hypertension.  With respect to 
each such currently-diagnosed 
cardiovascular disability, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's 
military service, to include elevated 
blood pressure readings recorded in June 
1983, and any other pertinent in-service 
findings.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for cardiovascular 
disability, to include hypertension, in 
light of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford then the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


